DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WILLIE FRANK GRAHAM, II,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1359

                              [April 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Barry M. Cohen, Judge; L.T. Case No. 50-2019-CF-
007400-AXXX-MB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg and
Cynthia L. Anderson, Assistant Public Defenders, West Palm Beach, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachel Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.